NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          FEB 23 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

LACEY MARK SIVAK,                                 No. 20-35243

                 Plaintiff-Appellant,             D.C. No. 1:19-cv-00514-DCN

 v.
                                                  MEMORANDUM*
JAY CHRISTENSEN; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Idaho
                      David C. Nye, District Judge, Presiding

                            Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Idaho state prisoner Lacey Mark Sivak appeals pro se from the district

court’s judgment dismissing for failure to comply with a court order his action

alleging federal claims. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion a district court’s dismissal of an action for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with a court order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

1992). We affirm.

      The district court did not abuse its discretion in dismissing Sivak’s action

after warning him that failure to pay the filing fee or apply for in forma pauperis

status would result in dismissal. See id. at 1260-63 (setting forth factors for

determining whether a pro se action should be dismissed for failure to comply with

a court order and requiring “a definite and firm conviction” that the district court

“committed a clear error of judgment” in order to overturn such a dismissal

(citation and internal quotation marks omitted)); see also 28 U.S.C. § 1915 (an

action may proceed without the payment of filing fees only upon granting of in

forma pauperis status).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                       20-35243